DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Applicant’s election without traverse of Group I and Species I and VI in the reply filed on 09/01/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani (WO 2012/085790) in view of De Boer (EP 2,411,289).
Claim 1
Rosani discloses a device (2) capable of folding an instrument tray into a packaging material comprising a supporting surface (17a) capable of supporting the instrument tray during folding of the instrument tray into the packaging material; a first folding plate (36) which is movable between a second position in which the first folding plate extends 
Claim 2
Rosini further discloses the first folding plate in the first position is substantially in line with the supporting surface or is positioned below the supporting surface, and wherein the second folding plate in the first position is substantially in line with the supporting surface or positioned below the supporting surface (see figure 4).
Claim 4
Rosini further discloses the first folding plate and/or the second folding plate is rotatably connected to the supporting surface (see figures 4-6).
Claim 11
Rosini further discloses the distance between the first intersection line and the second intersection fine is adjustable.  The distance between the first and second intersection line adjust between first and second positions of the first and second folding plates (see figures 4-6).
Claim 12
Rosini does not explicitly discloses the folding aid has an at least partially flat shape.  However, De Boer discloses the folding aid at least planar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the folding aid of Rosini having a flat shape as taught by De Boer to facilitate folding of the article placed in the device.



Rosini further discloses a supply means/clamp (26 at each side of the device) for supplying packaging material and supplying an instrument tray (see figure 4).
Claim 16
Rosini discloses the device including an incontinence pad placed on the supporting surface.  Rosini does not disclose the device comprises means for establishing a fixing of the packaging material in a predefined position.  However, De Boer discloses a retaining strip used for temporarily keeping a wrapping material in place.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosini including a retaining strip as taught by De Boer for temporarily keeping a incontinence pad in place.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736